DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,064,819. Although the claims at issue are not identical, they are not patentably distinct from each other because are very similar inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,11 are rejected under 35 U.S.C. 103 as being unpatentable over Lisbin et al. (US 3,900,133) in view of Mizushima et al. (US 2016/0129459).
Regarding Claim 1, Lisbin discloses a sprung display case for dispensing products (fig.1), the case comprising: a vertical chamber (fig.1) open at an upper end and a lower base and sized and shaped such that a plurality of the products can be vertically stacked within the chamber; a horizontal platform (30) mounted to be vertically slidable within the chamber, and a resiliently compressible member (28) mounted in the chamber between a lower side of the platform (30) and an upper side of the base of the chamber to bias the platform towards the upper end of the chamber (fig.1), wherein the strength of the resiliently compressible member (28) is selected such that the uppermost product stacked on an upper side of the platform is always positioned at or about the upper end of the chamber (fig.1).
Lisbin does not disclose the platform having at least one air hole positioned around the platform.
Mizushima discloses the platform (33) having at least one air hole (34) around the platform (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Lisbin with the platform having at least one air hole positioned around the platform simply to enable the passage of air, thus improving ventilation within the device of Lisbin.
Regarding Claim 2, although Lisbin does not disclose wherein the chamber is substantially cuboid. It would have been obvious to one having ordinary skill in the art to implement a cuboid chamber, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding Claim 3, Lisbin discloses wherein the platform (30) is formed of a sheet material (constructed of sheet metal; C2:L50-60).
	Regarding Claim 4, Lisbin discloses wherein the platform (30) is formed of sheet metal (constructed of sheet metal; C2:L50-60).
Regarding Claim 5, Lisbin does not disclose wherein the platform has a plurality of air holes formed therethrough.
Mizushima discloses wherein the platform (33) has an air hole (34) formed therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Lisbin with the platform having at least one air hole formed therethrough simply to enable the passage of air, thus improving ventilation within the device of Lisbin. 
Furthermore, although Mizushima does not disclose a plurality of air holes, it would have been obvious to one having ordinary skill in the art to implement a plurality of airholes, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding Claim 6, Lisbin discloses wherein the resiliently compressible member is a coil spring (28 is a coil spring).
	Regarding Claim 7, although Lisbin does not explicitly disclose wherein the spring (28) is formed of steel wire having a diameter of at least 8mm, it would have been obvious to one of ordinary skill in the art to implement a spring formed of steel wire and having a diameter of at least 8mm since it merely requires routine skill in the art and is by no means a novel feature.
	Regarding Claim 11, Lisbin discloses wherein the chamber (fig.1) is sized and shaped to house beverage multipacks (this is greatly dependent upon the shape & size of the beverage multipack).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651